Citation Nr: 1514244	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-28 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Stephen Cristal, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1975 to August 1976.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned at a February 2015 video-conference hearing.  The Veteran also testified at an RO hearing in April 2013.  Hearing transcripts are in the claims file.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this case should account for the electronic record.  In addition, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Further development is required before the Board can decide the claim of entitlement to service connection for lung cancer as due to in-service exposure to asbestos.  The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Contact the service department, or other appropriate authority, to request information as to whether the Veteran's duties exposed him to asbestos.  Provide the following information to any records source(s):

Military Personnel Records (MPRs), documenting the Veteran's service on the U.S.S. Independence from JUNE 4, 1975 TO OCTOBER 6, 1975 (MPRS INDICATE THAT THE VETERAN LEFT THE VESSEL WITHOUT AUTHORITY AND THEREAFTER EITHER REMAINED ABSENT WITHOUT AUTHORITY, WAS IN DESERTER STATUS OR WAS AT THE LAND-BASED NAVAL SUPPORT ACTIVITY PHILADELPHIA UNTIL HIS DISCHARGE IN AUGUST 1976).  

MPRs, documenting that the Veteran had multiple, extended periods of unauthorized absence from the U.S.S. Independence.  See Form DD 214.


MPRs and Service Treatment Records (STRs), indicating that the Veteran served as a seaman apprentice (June 1975 and January 1976 MPRs), cook (August 1976 STRs), and radio operator (Form DD-214).

Internet Abstracts and Articles, documenting the risks of asbestos exposure to service members aboard the U.S.S. Independence.  See October 2013 Substantive Appeal (VA Form 9) and Statement; March 2015 Brief (Exhibit Five).

March 2015 Brief (Exhibit Four), documenting work completed on the U.S.S. Independence in April 1975.

The Veteran's specific assertions of in-service asbestos exposure while performing duties as an aviation fuel specialist on the U.S.S. Independence.  See September 2010 Claim; December 2011 Notice of Disagreement (NOD); June 2012 Statement; April 2013 Hearing Transcript; October 2013 Substantive Appeal (VA Form 9) and Statement; February 2015 Hearing Transcript; March 2015 Brief.

3. Request that the Veteran provide a complete civilian employment history from the time he separated from service in August 1976.

4. IF, AND ONLY IF, the advisory opinion requested in item two (2) suggests that the Veteran was exposed to asbestos during service, return the case to the VA examiner who performed the December 2012 examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The VA examiner must opine as to the relationship, if any, between the Veteran's lung cancer and service.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's lung cancer relates to in-service asbestos exposure (i.e., exposure to asbestos while the Veteran served on the U.S.S. Independence).

b. The VA examiner must also opine as to whether the Veteran's lung cancer was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service, to include in-service exposure to diesel fumes.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND AND THE ADVISORY OPINION REQUESTED IN ITEM TWO (2).  The examiner's attention is called to:



Report of Medical Examination (Separation), noting no respiratory or lung problems during service.

October 2009 PMRs, diagnosing the Veteran as having lung cancer, noting a history of tobacco use and asbestos exposure, and observing that X-rays revealed abnormalities in the Veteran's left lower lung.

January 2010 PMRs: noting a history of tobacco use and asbestos exposure; and documenting a left lower lobectomy performed in January 2010 and postoperative left basilar pleural and parenchymal processes.

August 2010 PMRs, noting that the Veteran smoked two packets of cigarettes a day for 35 years and that he stopped smoking in 2007.

August 2010 PMRs and February 2011 PMRs, documenting that the Veteran had a lobectomy and subsequently underwent chemotherapy to treat his lung cancer.  See also October 2010 PMRs.

October 2011 PMRs (Dr. K), noting the Veteran's reports of "significant asbestos exposure" in service and that the Veteran's non-small cell lung cancer could have resulted from this exposure.

November 2011 PMRs, (Dr. A) finding that the Veteran was exposed to asbestos in service and that this exposure "could have contributed to his developing lung cancer."

December 2011 NOD, claiming that the Veteran was an aviation fuels specialist onboard the U.S.S. Independence and had regular contact with asbestos.  See also June 2012 Statement.

December 2011 PMRs (Dr. H), finding that the Veteran was exposed to asbestos in service and opining that this exposure could have increased his risk for lung cancer

March 2012 PMRs, opining that the Veteran's lung cancer was likely to reoccur because he was unable to complete his post-operation experimental treatment.  See also July 2010 PMRs and February 2011 PMRs.

April 2012 PMRs, noting the high probability of a recurrence of the Veteran's lung cancer based on the results of a January 2012 CAT scan and that the Veteran smoked between one and two packets of cigarettes a day before stopping smoking in 2006.

July 2012 PMRs, documenting ongoing chemotherapy for lung cancer.

August 2012 PMRs (Dr. A), opining that if the Veteran was exposed to asbestos in service, this exposure "more likely than not . . . is the contributing factor to his present lung cancer."

November 2012 PMRs, documenting non-small cell lung cancer with local recurrent.

December 2012 VA Examination Report, finding that the Veteran: was not exposed to asbestos during service; smoked up to a packet of cigarettes a day for several years; worked as a carpenter after service; and has been diagnosed as having non-small cell lung cancer.  Also, opining that smoking is a well-known risk factor for non-small cell lung cancer and that the Veteran's lung cancer does not relate service.  See also January 1997 Evidence (documenting the Veteran's enrollment in the Daryl School of Trades).

July 2013 PMRs (Dr. N), opining that the Veteran "developed, suffered and will die of cancer of the lung as a direct consequence of his . . . exposure to asbestos in his service."




October 2013 Substantive Appeal (VA Form 9) and Statement, claiming that the Veteran had direct contact with asbestos when he served on the U.S.S. Independence.

February 2015 Hearing Transcript, testifying that the Veteran: worked as an aviation fuel expert on the U.S.S. Independence and was frequently exposed to asbestos when performing duties such as painting and insulation repair; was onboard the U.S.S. Independence while the vessel was being refurbished, to include extensive piping and electrical work, which resulted in significant asbestos exposure; and smoked between one and two packets of cigarettes a day for many years before stopping smoking in 2003.  See also April 2013 Hearing Transcript; March 2015 Brief.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical and medical expertise and on established medical principles.  

e. If the examiner is not able to provide an opinion without resorting to speculation (e.g., the evidence only supports the possibility that an injury or disease relates to service), he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause/aggravation of the claimed disability.  The examiner should be as specific as possible.

5. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for lung cancer as due to in-service asbestos exposure.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

